Paul H. Mardorff was convicted of the murder of his wife and, mercy not having been recommended by the jury, was sentenced to suffer the death penalty.
His counsel has urged this Court to grant a new trial because of error claimed to have been committed by the trial judge in allowing the introduction of certain photographs and in denying a new trial based on the grounds that the evidence showed the defendant to have been insane at the time of the commission of the alleged homicide and that his act was performed in the heat of passion and upon sudden provocation. We will dispose of the questions in that order.
Counsel is correct in his statement that the photographs are gruesome. They depict the body of the deceased as it was discovered by the police when they entered the apartment occupied by her and her husband, the defendant, the night of the tragedy. Four of them were taken before the body was moved by any one and the fifth after it had been lifted from the wall exposing the hilt of the knife protruding from the dead woman's back.
During a quarrel the defendant seized a long Chinese *Page 66 
dagger from the place where it hung on the wall and stabbed his wife twenty times, the last one in the back just below the shoulder blade. He did not trouble to remove the weapon but left it imbedded in her body. He then removed her from the bloodstained bed where he committed the heinous offense and propped her against the wall between the foot of the bed and a bookcase standing nearby. After washing his hands he left the place and in hurrying across the street collided or was struck by in automobile. On the way to the hospital in an ambulance he asked for a cigarette and after arrival there talked with police officers about the crime, telling them that he had killed his wife, quoting the attending physician, with "some sort of a little Chinese affair, with a letter opener or some sort of cutting instrument."
The first objection urged to the admission in evidence of the pictures is that when they were filed there was no identification of the person whose body appeared in them. This position is not sound. At the time of the offer, testimony had been adduced about the defendant's statement which we have quoted and a police officer had sworn that the apartment had been entered by use of a pass key obtained from a tenant in the same building; that the body had been identified by several of the neighbors of the deceased and; that the four photographs had been taken before any one touched the body. There was no doubt even at this time about identification and subsequent evidence substantiated this proof.
Counsel contends that the pictures tended "to inflame the minds of the jury to a state of passion" and to "prejudice them against" the defendant rendering the evidence inadmissible. That this proof was prejudicial to the defendant there can be no doubt, but, as was so aptly stated in Wharton's *Page 67 
Criminal Evidence (11 Ed.), Sec. 773, p. 1321: "Where they are otherwise properly admitted, it is not a valid objection to the admissibility of photographs that they tend to prejudice the jury. Competent and material evidence should not be excluded merely because it may have a tendency to cause an influence beyond the strict limits for which it is admissible."
In Lindberg v. State, 134 Fla. 786, 184 South. Rep. 662, we quoted the above authority and approved exhibition to the jury of a picture showing the body of the murder victim.
The value of a pictorial representation of the scene of a crime is obvious. From the very nature of the crime of homicide it is not possible for the trial jury to view the premises before physical appearance of the scene is changed by removal of the victim's body. It is common knowledge that the descriptions given by witnesses, however conscientious, who have observed the body of a murdered person and the surroundings will vary often to a surprising degree. No better way has so far been devised to show the scene of a homicide than a photograph taken before the body of the deceased and the objects near or around it have been disturbed.
The admissibility of such evidence must be determined by the trial judge after an inquiry as to whether objects appearing in the picture are in the same position as when the crime was discovered to preclude fabrication of testimony, for a picture of the reconstruction of the crime would be harmful in the same degree that the true representation would be helpful to the jury in comprehending the real conditions of the place where the crime was committed. Wharton's Criminal Evidence (11th Ed.), Vol. 2, Sec. 773; Ortiz v. State, 30 Fla. 256,11 South. Rep. 611; Wharton's Criminal Evidence, supra. *Page 68 
These precautions were thoroughly observed by the trial court in this case. Four of the photographs showed the room in which the murder was committed and the body found immediately after officers entered by the means of the borrowed pass key. The fifth was taken without any rearrangement of the objects in the room except that the body had been slightly moved to show how the weapon which caused death had been plunged in the victim's back and left there, the hilt exposed.
We close our discussion of the correctness of the court's action in admitting the pictures with the observation that the defendant could not complain because of their shocking nature when the horrible scene disclosed was one which he, himself, created.
Our perusal of the record has not disclosed any proof that the defendant was insane immediately following the tragedy. He was struck by an automobile as he fled the scene but that circumstance does not indicate that his mentality was impaired. His conduct in the ambulance as he was taken to the hospital and conversations after arrival there do not indicate that he had become mentally unbalanced.
"It has been strenuously argued that the homicide was perpetrated at a time when the defendant was not in full possession of his faculties because of the sudden knowledge of his wife's relations with another man and it is said in his behalf that he should have been awarded a new trial because he committed the offense in the heat of passion and upon a sudden provocation superinduced by the discovery of his wife's unfaithfulness.
The interpretation which the jury evidently placed upon the evidence and which was entirely justified was that whatever association she may have had with the other person *Page 69 
was not learned by the defendant at the moment he killed his wife. From a distant city he had corresponded with her about the attentions of the man whom they both knew and who was financing the husband in some of his affairs. Upon returning to their home the matter was discussed and for a considerable time immediately preceding the tragedy they had bickered and quarreled. It is not important here to pass upon the question whether the wife's conduct was in fact reprehensible. It is plain from the record that whatever information the husband obtained about the wife's relations with the other man was in his possession for a sufficient period of time to refute the position that it furnished a sudden provocation. Nor do we feel that the enormity of the offense was lessened by his having committed it in the heat of passion.
The defendant foully murdered his wife at the culmination of a long argument. He stabbed her twenty times, the last one in the back, and left his weapon there. He placed her body against the wall of their bedroom, washed his hands and departed.
The case was well tried and the evidence abundantly justified the verdict.
Affirmed.
TERRELL, C. J., WHITFIELD, P. J., and BUFORD, J., concur.
BROWN and CHAPMAN, J. J., dissent.